CARLEY, Justice,
concurring.
I fully agree with, and join, the majority opinion, but write separately to point out for the benefit of the bench and the bar that, if the 2001 will had not revoked the 1991 will, then, under the Revised Probate Code of 1998, the testator’s second wife would still not have been a beneficiary or devisee of his estate. Although the 2000 divorce could not have completely revoked the 1991 will, it would have caused the provisions of that will to take effect as if she had predeceased him. OCGA § 53-4-49; Colella v. Coutu, 278 Ga. 440, 441 (603 SE2d 296) (2004).